J-S94025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

RONALD WILLIAM NEETZ,

                             Appellant           No. 752 MDA 2016


            Appeal from the Judgment of Sentence February 22, 2016
        in the Court of Common Pleas of Clinton County Criminal Division
                        at No(s): CP-18-CR-0000233-2015

BEFORE: LAZARUS, RANSOM, and FITZGERALD,* JJ.

CONCURRING MEMORANDUM BY FITZGERALD, J.:                 FILED MAY 30, 2017

        I respectfully concur in the result.     In my opinion, the Rules of

Appellate Procedure do not permit us to treat the issues in Appellant Ronald

William Neetz’s brief as waived.         For the reasons articulated below, I

conclude that the evidence was sufficient to sustain his conviction for failure

to comply with sex offender registration requirements.1

        The relevant procedural history is as follows. The jury found Appellant

guilty of failure to comply with sex offender registration requirements.

Following sentencing, Appellant filed post-sentence motions, which the trial

court denied in a written opinion. Appellant timely appealed from the order

denying post-sentence motions. On May 20, 2016, the trial court ordered

Appellant to file a Pa.R.A.P. 1925(b) statement within twenty-one days.

*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 4915.1(a)(2).
J-S94025-16


Appellant’s counsel did not file a Pa.R.A.P. 1925(b) statement until July 12,

2016, beyond the twenty-one day deadline.       Nevertheless, the trial court

issued a Pa.R.A.P. 1925(a) opinion in which it incorporated by reference its

April 29, 2016 opinion denying Appellant’s post-sentence motions.

     In his appellate brief, Appellant raises the same issues that he raised

in his post-sentence motions and in his untimely Pa.R.A.P. 1925(b)

statement, namely challenges to the sufficiency of the evidence.

     The Rules of Appellate Procedure provide in relevant part:

        If an appellant in a criminal case was ordered to file a
        [Pa.R.A.P. 1925(b)] Statement and failed to do so, such
        that the appellate court is convinced that counsel has been
        per se ineffective, the appellate court shall remand for the
        filing of a [Pa.R.A.P. 1925(b)] Statement nunc pro tunc
        and for the preparation and filing of an opinion by the
        judge.

Pa.R.A.P. 1925(c)(3). The proceedings in this case effectively satisfy Rule

1925(c)(3).   From review of the record, I am convinced that Appellant’s

counsel was per se ineffective for failing to file a timely Pa.R.A.P. 1925(b)

statement. The normal procedure in this circumstance would be to remand

to the trial court “for the filing of a [Pa.R.A.P. 1925(b)] Statement nunc pro

tunc and for the preparation and filing of an opinion by the judge.”      Id.

Here, however, these steps have already taken place: Appellant filed an

untimely Pa.R.A.P. 1925(b) statement, and the trial court then issued a

Pa.R.A.P. 1925(a) opinion.   Thus, remand is unnecessary, and we should

decide this appeal on the merits.    See Commonwealth v. Burton, 973



                                    -2-
J-S94025-16


A.2d 428, 433 (Pa. Super. 2009) (en banc) (“if there has been an untimely

filing [of a Pa.R.A.P. 1925(b) statement], this Court may decide the appeal

on the merits if the trial court had adequate opportunity to prepare an

opinion addressing the issues being raised on appeal”).

      On the merits, I reluctantly conclude that Appellant’s arguments lack

merit.    The   jury   found Appellant   guilty of violating 18    Pa.C.S. §

4915.1(a)(2), which provides: “An individual who is subject to registration

under 42 Pa.C.S. § 9799.13 (relating to applicability) commits an offense if

he knowingly fails to: . . . (2) verify his address . . . as required under 42

Pa.C.S. § 9799.15 . . .” Section 9799.15(g)(2) provides that a sex offender

“shall appear in person at an approved registration site within three business

days to provide current information relating to . . . commencement of

residence, change in residence, termination of residence or failure to

maintain a residence, thus making the individual a transient.” 42 Pa.C.S. §

9799.15(g)(2).2 A residence is defined as “[a] location where an individual

resides or is domiciled or intends to be domiciled for 30 consecutive days or

more during a calendar year . . . .” 42 Pa.C.S. § 9799.12.

      Appellant argues that the evidence was insufficient to prove that he

violated section 9799.15(g)(2) or that his violation was “knowing.”

2
  I note that the Commonwealth Court held the “in person” provision
unconstitutional in Coppolino v. Noonan, 102 A.3d 1254, 1278-79 (Pa.
Cmwlth. 2014) (en banc), aff’d, 125 A.3d 1196 (Pa. 2016), a decision issued
before the events in this case. Appellant, however, does not challenge the
constitutionality of this provision in this appeal.



                                    -3-
J-S94025-16


        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial the in the light most favorable to the verdict winner,
        there is sufficient evidence to enable the fact-finder to find
        every element of the crime beyond a reasonable doubt. In
        applying the above test, we may not weigh the evidence
        and substitute our judgment for the fact-finder.            In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.        Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter
        of law no probability of fact may be drawn from the
        combined circumstances. The Commonwealth may sustain
        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the finder of fact [,]
        while passing upon the credibility of witnesses and the
        weight of the evidence produced is free to believe all, part
        or none of the evidence.

Commonwealth v. Talbert, 129 A.3d 536, 542-43 (Pa. Super. 2015)

(citation omitted), appeal den., 138 A.3d 4 (Pa. 2016).

     The evidence of record demonstrates that Appellant is a Tier III sex

offender who is required to register for his entire lifetime.    On March 9,

2015, Clinton County Children and Youth Social Services Agency personnel

informed Appellant that he needed to leave his residence on 105 East Main

Street, Loganton, Pennsylvania because other children were residing in this

residence. The evidence shows that Appellant moved to a new address at 9

West Main Street, Loganton, Pennsylvania, but failed to appear in person at

an approved registration site within three business days to provide current

information relating to this change in residence. On March 23, 2015, a state


                                    -4-
J-S94025-16


trooper confronted Appellant at 9 West Main Street and asked him if he

resided there. Appellant answered that he did and added that he had been

asked to move out of 105 East Main Street. The trooper placed Appellant

under arrest for failing to report his change in address.       The trooper

accompanied   Appellant   into   an   apartment,   and   Appellant   retrieved

medication from a bedroom, which he described as his bedroom.

     Construed in the light most favorable to the Commonwealth, the

evidence demonstrates that Appellant had moved into 105 East Main Street

and intended to be domiciled there for more than thirty days. He knowingly

failed to report this change in residence at an approved registration site

within three business days after March 9, 2015, the date he was directed to

leave his former residence. Thus, the evidence was sufficient to sustain his

conviction under 18 Pa.C.S. § 4915.1(a)(2).

     For these reasons, I respectfully concur in the result.




                                      -5-